Title: From George Washington to Ralph Pomeroy, 4 March 1781
From: Washington, George
To: Pomeroy, Ralph


                  
                     Sir
                     Hartford 4th March 1781
                  
                  From the representation made by you of this date I am clearly of opinion that it will be of the greatest public advantage to have as much of the salt provision of your State as possible brought immediately forward to the North River, without touching at the places of deposit pointed out by me, and I think further, that as it will tend to lessen the public expence very considerably in the end, you will be fully justified in appointing the necessary number of persons to go thro’ the several town ships and engage the Inhabitants to bring forward the provision in the manner you propose.  I am, Sir, Yr most obt Servt
                  
                     Go: Washington
                  
               